IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        :                                NO. 494
                              :
ORDER REVISING THE COMMENT TO :                                CRIMINAL PROCEDURAL RULES
RULE 578 OF THE PENNSYLVANIA  :
RULES OF CRIMINAL PROCEDURE   :                                DOCKET
                              :
                              :


                                                ORDER

PER CURIAM

       AND NOW, this 21st day of September, 2017, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 47 Pa.B. 306 (January 21, 2017), and a Final Report to be published with
this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the revision to the Comment to Pennsylvania Rule of Criminal
Procedure 578 is approved, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.